Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Prosecution Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 103 rejections of claims 1-20 have been considered but are moot in view of the new grounds for rejection.
Regarding the argument with respect to claims 1, 5-6, and 16-17, under section heading 1.1 starting on labeled page 9 of the applicant’s remarks, that the device shown in Linon teaches a connection of the device to the hip and/or pelvis of the user. From here, it is stated that Lee would also not teach this deficiency. Examiner disagrees.  While a supporting of at least one of a pelvis or a trunk of a disabled person is disclosed in [0022], the device of Linon is not solely disclosed as being functionally connected to the hips and pelvis of a user. As the device is supporting “the pelvis or trunk” of a person (stated in [0033]), it is argued that embodiments of Linon do not teach a functional connection to the pelvis of the user. As such, while a pelvis attachment is appeared to be depicted, it isn’t explicitly necessitated by the specification of Linon.  With respect to the device of claim 1 claiming that “the compromised limb gait system is configured to attach to the leg brace at a point below a hip and proximate to a knee of the compromised limb,” Zoss (US Pub No.: 2015/0351995) was added in to teach a hip 
With respect to section 1.2, being the arguments regarding claims 2-4 and 21, the applicant asserts that the leg braces of Linon appear to be brackets and are not forks as defined on pages 12-13 of the applicant’s remarks. While the examiner does agree that Linon does not teach the fork details presented under section 1.2, said details of the fork weren’t explicitly claimed in the provided claimset and a fork was not found to be disclosed in the specification. As such, this amendment would not place claims 2-4 and 21 in condition for allowance. 

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 line 13 claims a “compromised limb gate system.” It is assumed that “gate” should be corrected to “gait.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 20 amend the claims such that a yoke is no longer claimed but a fork is.  However, there is no mention of a fork in the specification. As such, a fork is not taken as being defined by the specification of the application. Additionally, as 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 5-6, 10, 16-17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) and Zoss (US Pub No.: 2015/0351995).
Regarding claim 1, Linon discloses a medical walker for use by a user with a compromised limb (wheeled walking aid to assist a user’s legs disclosed in the abstract), comprising: a wheeled frame adapted to move along a floor surface (disclosed in the abstract, wheels shown in figure 1a) and support at least a portion of the user's weight (the device supports a portion of the users leg as per the abstract. This is also implied in figure 3b wherein one of the leg members is in the air); a leg brace configured to attach to the compromised limb of the user (shown in annotated figure 1); and a compromised limb gait system connecting the leg brace to the wheeled frame (see figure 1b part 3, which is a joint support as per [0033]. Aiding a disabled person to walk disclosed in [0033]), wherein, at the first end the compromised limb gait system attaches to the leg brace (connecting to the disabled legs of a user disclosed in [0033]. A brace is shown in figure 1 that attaches onto a user’s leg. This would be considered a first end) at a point below a hip and proximate the knee of the comprised limb (as per annotated figure 1, the labeled brace will be lower than the hip of the user and will be around the knee of the user) and a distal, second end of the compromised limb gait system attaches to the wheeled frame, wherein the compromised limb gait system is configured to (the distal end of the compromised limb gait system would have an attachment to a wheeled frame as per figures 2C and 3B. As the word ‘distal’ could be defined as the portion of the device away from the centermost portion of the device, and as the wheeled parts of figures 2C and 3B are farther away from the center than the braced portion of the device, it stands to reason that the wheeled frame would be on a distal end of the device as a whole) guide the compromised limb through a simulated gait motion (assisting in a walking is disclosed in [0033]), restricting lateral motion of the compromised limb (as per the setup of part 3 in figure 1b, the joints of the walking assist portion naturally resists a lateral movement of the leg) and the compromised limb gait system is not functionally connected to hips and pelvis of the user (while a supporting of at least one of a pelvis or a trunk of a disabled person is disclosed in [0022], the device of Linon is not solely disclosed as being functionally connected to the hips and pelvis of a user. As the device is supporting “the pelvis or trunk” of a person (stated in [0033]), it is argued that embodiments of Linon do not teach a functional connection to the pelvis of the user).
However, it is unclear if the leg brace of Linon in annotated figure 1 would support the leg of the user. Instead, Lee would teaches a leg brace configured to attach to the compromised limb of the user with part 10 in figure 2 that is disclosed as a distal support 10 in [0039]. This part is shown to attach to and support a limb in figures 1 and 2 and can be used to replace the labeled brace below in annotated figure 1.  It is obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brace of Lee into the device of Linon as the brace of Lee supports the thigh of the user in [0040]. This brace would be important for the device of Linon as Linon has leg linkages (shown in annotated figure 1, with a knee joint and swing linkage labeled). If there was not a brace to support the leg of the user, the leg would then move independently of the leg linkages. This brace would allow for the device of Linon to move with the legs of the user of Linon, which would be beneficial to said user. 

    PNG
    media_image1.png
    410
    535
    media_image1.png
    Greyscale

Annotated Figure 1

With respect to teaching a compromised limb gait system that is configured to attach to the leg brace at a point below a hip and proximate to a knee of the compromised limb, Zoss does teach a leg brace (Part 143 in figure 1B, depicted but not labeled in figure 1C, labeled below in annotated figure 2) that would be below the hip of the user and is close to the knee of the user (shown in figure 1C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leg brace and attachment fork of Zoss into the combination of Linon, Lee, and Johnson for the purpose of providing an alternative leg attachment means to couple the person to the device (being an exoskeleton as per [0027] of Zoss) that is known in the art. Additionally, the brace of Zoss would allow for an additional support for a leg close to the knee of the user that was not defined in Linon or Lee. 

    PNG
    media_image2.png
    268
    363
    media_image2.png
    Greyscale

Annotated Figure 2

Regarding claim 2, Linon and Lee teach the medical walker of claim 1, wherein Linon discloses the compromised limb gait system comprises: a fork that connects the leg brace to the compromised limb gait system (disclosed in annotated figure 1 below); at least one swing linkage (shown in figure 3B as the leg members are swinging), wherein the swing linkage permits movement in substantially a single plane (only one plane of movement is shown in the figures) and connects the fork to the wheeled frame (as per figure 3b, the fork is connected to the rest of the wheeled frame via the swinging linkage).
However, Linon and Lee do not teach an instance wherein the medical walker will comprise a hard stop, wherein the hard stop limits the rearward motion of the swing linkage.  Additionally, Linon in view of Lee does not teach a Fork as defined in the applicant’s remarks dated 01/07/2022. Instead, Zoss does disclose a hard stop in [0032] that is part of an exoskeleton device that will prevent motion of the exoskeleton frame, seen as the leg members of Linon. From here, it stands to reason that the hard stop of Zoss prevents a rearward motion to an extent as the hard stop will ‘prevent movement past typical ranges of motion’ as per [0032]. Said hard stops will be implemented on the parts of Linon that interface with the legs of the user of Linon. With respect to the fork, Zoss does teach a fork like member attached to a brace as per annotated figure 2
It would be seen as obvious to one with skill in the art to incorporate the hard stops of Zoss into the device of Linon as the hard stops of Zoss provides an inherent safety benefit to the user of Linon.  As disclosed in [0032], the hard stop will “prevent movement past typical ranges of movement.” This is seen as beneficial as this prevents a movement of a patient’s leg and the part of the device interfacing to the leg past what the patient’s body is capable of.  This is seen as being inherently beneficial as this prevention of movement serves as a means to prevent a user from injuring themselves during use of the device.  As such, one with obvious skill in the art would find it obvious to incorporate the hard stops of Zoss into Linon. 
From here, Linon in view of Lee and Johnson does not teach a fork that attaches on each side of the leg brace. Instead, Zoss does teach a leg brace (Part 143 in figure 1B, labeled below in annotated figure 2). As shown in annotated figure 2, the labeled fork is depicted as having an attachment means that would attach to the top end and the bottom end of the labeled leg brace. As such, the attachment fork is taken to attach to each side of the leg brace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leg brace and attachment fork of Zoss into the combination of Linon, Lee, and Johnson for the purpose of providing an alternative leg attachment means to couple the person to the device (being an exoskeleton as per [0027] of Zoss) that is known in the art. 

Regarding claim 3, Linon, Lee and Zoss teach the medical walker of claim 2, wherein Lenon discloses the brace is configured to conform to the limb of the user and wrap around a circumference of the compromised limb to avoid putting pressure on a surgical site on the compromised limb (as per the definition of a brace, it conforms to a limb of a user around the circumference of the limb to secure it).
Regarding claim 4, Linon, Lee and Zoss teach the medical walker of claim 3, wherein Linon discloses the leg brace further comprises a pseudo-foot protruding from the bottom of the leg brace that mimics the motion of a foot of a prosthetic limb (see annotated figure 1, a pseudo-foot is disclosed that extends from a position below the brace and yoke).
Regarding claim 5, Linon, Lee and Zoss teach the medical walker of claim 1, wherein Linon discloses the compromised limb gait system comprises: a plurality of parallel arms (figure 3a part 2u), wherein each of the parallel arms connects to the wheeled frame at one end of the arms and connects to the brace at the opposite end of the arms (part 2u will connect to the wheels 2w via part 2l, and will connect to the brace via the fork); and a plurality of channels fixed to the brace (part A1 in figure 2C, which part 2U ant the) that allow smooth movement of the brace through a normal walking gait when connected to the parallel arms (as per the placement of part 2u, which is due to how it is placed in relation to part A1, the walking motion of the braced member will be unimpeded by the wheeled structure).
Regarding claim 6, Linon, Lee and Zoss teach the medical walker of claim 1, wherein Linon discloses the wheeled frame comprises: a wheeled base (the part connecting 2w to 2l in figure 3a); a support structure protruding upwards from the wheeled base (figure 3a part 2l); and an upper body support (part 1 in figure 2c), attached to the support structure (2l is attached to the support via its connection to 2u), wherein the upper body support is configured to support at least a portion of the user's weight and promote an upright posture in the user (part 1, as per paragraph [0033] is a load-receiving part with a backrest or seat used to support a person.  As the person is to be walking, the person is supported in an upright position).
Regarding claim 10, Linon in view of Lee and Zoss teaches the medical walker of claim 6, wherein the upper body support is an abdominal support (as per [0031], part 1 is supporting the load of a user of the device.  As per the position of part 1 in figure 3a, this place is also supporting a load of a user’s abdomen).
Regarding claim 16, Linon discloses a method for using a medical walker by a user with a compromised limb, comprising: positioning the medical walker for attachment to a leg brace (brace shown above in annotated figure 1) below a hip and proximate to a knee of the comprised limb (as per annotated figure 1, the labeled brace is lower than the hip of the user and is be around the knee of the user), wherein the leg brace is attached to the compromised limb of the user (as the device is a walking assist device that has a brace, it stands to reason that the brace shown in annotated figure 1 supports the user’s legs that are detailed in the abstract) and the medical walker comprises: a wheeled frame configured to move on a floor surface (figure 2a shows wheels 2w with a frame to which they are attached to); a leg brace configured to attach to the compromised limb of the user (shown in annotated figure 1 above): and a compromised limb gait system connecting the leg brace to the wheeled frame (see figure 1b part 3, which is a joint support as per [0033]. Aiding a disabled person to walk disclosed in [0033]) independent of hips and pelvis of the user, where the compromised limb gait system is configured to guide the compromised limb of the user through a simulated gait motion (the gait device is designed to allow for a disabled person to walk with assistance from the rest of the device), restricting lateral motion of the compromised limb (as per the drawings, it appears that the legs only move in one plane. No movement in a different plane is depicted or disclosed); attaching the leg brace to the compromised limb gait system (the brace is attached via a fork as per annotated figure 1); and walking, wherein the compromised limb moves in a simulated gait motion (as a disabled user is disclosed as walking in the abstract and paragraph [0033], the limb moves in a gait motion).
However, it is unclear if the leg brace of Linon in annotated figure 1 would support the leg of the user. Instead, Lee teaches a leg brace configured to attach to the compromised limb of the user with part 10 in figure 2 that is disclosed as a distal support 10 in [0039]. This part is shown to attach to and support a limb in figures 1 and 2 and can be used to replace the labeled brace below in annotated figure 1.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brace of Lee into the device of Linon as the brace of Lee supports the thigh of the user in [0040]. This brace would be important for the device of Linon as Linon has leg linkages (shown in annotated figure 1, with a knee joint and swing linkage labeled). If there was not a brace to support the leg of the user, the leg would then move independently of the leg linkages. This brace would allow for the device of Linon to move with the legs of the user of Linon, which would be beneficial to said user. 
Regarding claim 17, Linon in view of Lee and Zoss teach the method of claim 16, wherein Linon discloses the wheeled frame comprises: a wheeled base (the part connecting 2w to 2l in figure 3a. this is seen as part of the wheeled frame 2w); a support structure protruding upwards from the wheeled base (2l is attached to the support via its connection to 2u, and is protruding upwards with respect to 2w in figure 3b); and an upper body support attached to the support structure (2l is attached to the support via its connection to 2u).
Regarding claim 21, Linon, Lee and Zoss teach the medical walker of claim 4, wherein Linon discloses the brace includes a passive knee joint with a hinge (this is the joint labeled in annotated figure 1. No actuation of this part is claimed, so it is assumed to be passive) that allows the pseudo-foot to swing from the bottom of the leg brace (see annotated figure 1, a pseudo-foot is disclosed that extends from a position below the brace and yoke).
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Fellingham (US PGPub No.: 2016/0331626).
Regarding claim 8, Linon and Lee teach the medical walker of claim 6. However, neither Linon nor Lee teach an instance wherein the upper body support is a forearm rest. Instead, Fellingham does teach an upper body support comprising a forearm rest (shown in figure 1 as parts 124A and 124b, also disclosed in [0025]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arm rests of Fellingham into the device of Linon and Lee as the device of Linon does not clearly provide an interface for one’s arms.  As the user of Linon is disclosed as being one who is disabled, it would be reasonable to presume that the device of Linon is used to rehabilitate one’s walking. When doing so, it is important to provide a means to allow a user to maintain the correct posture in both the upper and lower body.  As per [0025] of Fellingham, the forearm rests allows for a user to maintain an upright position to allow them to maintain the necessary walking posture.  As this is something that provides an obvious benefit to the device in Linon, it is obvious to one with skill in the art to incorporate the forearm rests of Fellingham into the devices of Linon and Lee.  
Regarding claim 9, Linon in view of Lee and Fellingham teaches the medical walker of claim 8, wherein Fellingham discloses that the forearm rest comprises: a left arm rest angled to accommodate the user's left forearm (a left forearm rest that is angled is shown in figure 1 as 124B); a right arm rest angled to accommodate the user's right forearm (a right forearm rest is shown in figure 1 as part 124A); a central portion connecting the left arm rest and the right arm rest (figure 1 part 138); and a plurality of handles extending vertically from the center portion (parts 126A and 126B in figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arm rests of Fellingham into the device of Linon and Lee as the device of Linon does not clearly provide an interface for one’s arms.  As the user of Linon is disclosed as being one who is disabled, it would be reasonable to presume that the device of Linon is used to rehabilitate one’s walking. When doing so, it is important to provide a means to allow a user to maintain the correct posture in both the upper and lower body.  As per [0025] of Fellingham, the forearm rests llow for a user to maintain an upright position to allow them to maintain the necessary walking posture.  As this is something that provides an obvious benefit to the device in Linon, it is obvious to one with skill in the art to incorporate the forearm rests of Fellingham into the devices of Linon and Lee.  
Claims 11-12, 14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Johnson (US PGPub No.: 2016/0166454).
Regarding claim 11, Linon in view of Lee teach the medical walker of claim 1. However, Linon and Lee do not teach an instance further comprising an unweighting system attached to the wheeled frame, the unweighting system configured to support at least a portion of the user's body weight. Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28.  Said harness will be incorporated about part 1 in Linon, with the spring extending downward.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.  For instance, if the user of the device of Linon is disabled due to a lower leg injury, it then stands to reason that the user of the device does not have enough strength in their lower legs to sustain the weight of the rest of the body.  Here, the unweighting of Johnson reduces the load of the rest of the body on the legs, allowing for an assisted walking.  Therefore, one with skill in the art would find the unweighting system of Johnson to be an obvious modification to the device of Linon as it provides a benefit to the disabled user of Linon. 
Regarding claim 12, Linon in view of Lee and Johnson discloses the medical walker of claim 11, wherein Johnson teaches that the unweighting system is adjustable to change an amount of body weight supported by a user's leg and the compromised limb (adjustment of the unweighting disclosed in [0150] with help of an algorithm).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Regarding claim 14, Linon in view of Lee and Johnson teach the medical walker of claim 12, wherein Johnson teaches the unweighting system comprises: a harness (parts 14 which is connected to 58 in figure 28) that attaches to the user during use of the medical walker, a series of pulleys and cables (as per [0060], there is a band and pulley system present in figure 31), where the pulleys and cables suspend the harness from the wheeled frame (the pulleys and cables are part of a differential pressurized suit, part 14, that is used to assist the lifting of a user); and a fastener that connects the cables to the wheeled frame (the band, which is detailed as part 28, attaches to the walking aid via part 28 as per [0115]).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Regarding claim 18, Linon and Lee teach the method of claim 16. However, Linon and Lee do not teach an instance wherein the wheeled frame further comprises an unweighting system attached to the wheeled frame. Instead, Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28. This weighting system can then be connected onto the wheeled frame portion of Linon.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Regarding claim 19, Linon in view of Lee and Johnson teach the method of claim 18, with Johnson further comprising connecting the user to the unweighting system (this is done via the band part 58 in figure 28 that connects the user to the walker and the unweighting system).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Johnson (US PGPub No.: 2016/0166454) and Karlovich (US PGPub No.: 2015/0075575).
Regarding claim 13, Linon in view of Lee and Johnson teach the medical walker of claim 12. However, they do not teach an instance wherein the unweighting system comprises: a seat; and a seat link that attaches the seat to the wheeled frame at an adjustable height and allows the seat to move laterally. Instead, Karlovich teaches a seat (part 1 in figure 2a) that is adjustable (as per paragraph [0016]). It stands to reason that this can be used in place of the harness of Johnson that is a part of Johnson’s underweighting system
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a seat like the one in Karlovinch into the combination of Linon and Johnson as using a seat is an alternative way to secure a user to a walker.  As per the abstract, the walking seat couples to the frame of the walker and transfer the user’s weight into the frame.  This, combined with the spring system of Johnson, provides a selective underweighting system that allows a user to sit while operating the walker. As both a seat and a harness is used to secure a user to a walker to transfer a load, one with skill in the art would find it obvious to replace the harness within Johnson with a seat that is shown in Karlovich as the seat and harness are seen as functional equivalents. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Johnson (US PGPub No.: 2016/0166454) and Zoss (US Pub No.: 2015/0351995).
Regarding claim 20, Linon discloses a medical walker (in the abstract), comprising: a wheeled frame (figure 3b part 2w), wherein the wheeled frame comprises: a wheeled base (the actual wheel at part 2w with the part connecting the wheel to part 2l); a support structure protruding upwards from the wheeled base (the part 2l in figure 3b); and an upper body support (figure 3b part 1) attached to a stanchion (shown in annotated figure 2); a leg brace that attaches to a compromised limb of a user (shown in annotated figure 1); 
a compromised limb gait system attached to the wheeled frame (figure 3b, shown as the leg members), wherein the compromised limb gait system comprises: a fork that (shown in annotated figure 1); at least one swing linkage (shown in annotated figure 1 as the bending leg part) at a location below a hip and proximate to a knee of the comprised limb (as per annotated figure 1, the labeled brace is lower than the hip of the user and is around the knee of the user), wherein the fork connects the leg brace to the compromised limb gait system (the fork of annotated figure 1 would attach the labeled leg brace to the rest of the device, that is the limb gait system), wherein the swing linkage permits movement in substantially a single plane (as per figures 3a and 3b, the movement of the swing linkage of the leg system only moves in one plane) and connects the yoke to the wheeled frame (the swing linkage in figure 3b connects the yoke to the wheeled frame part 2u via the stanchion); and a hard stop, wherein the hard stop limits the rearward motion of the swing linkage (stop mechanism to limit the movement of the legs detailed in [0017]).
However, Linon does not disclose an unweighting system attached to the wheel frame. Instead, Instead, Johnson does teach an underweighting in a walker device, as detailed in paragraph [0150]. As per [0149], this appears to be done via the spring mechanism 152 that is attached to a waist harness part 14 with securing band 58, as shown in figure 28. This weighting system can then be connected onto the wheeled frame portion of Linon. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an unweighting system like the one found in Johnson into the device of Linon as the unweighting system will, by definition, reduce the weight felt on the legs of a user.  This is seen as being beneficial to Linon as the device in Linon is disclosed as being an assist device for disabled persons, as per [0001]. As such, it is beneficial to reduce the load via an unweighting as said disabled person’s lower limbs may not be able to sustain the load on them.
Additionally, it is unclear if the leg brace of Linon in annotated figure 1 would support the leg of the user, as required by the definition of a brace. Instead, Lee would teach a leg brace configured to attach to the compromised limb of the user with part 10 in figure 2 that is disclosed as a distal support 10 in [0039]. This part is shown to attach to and support a limb in figures 1 and 2 and can be used to replace the labeled brace below in annotated figure 1.  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brace of Lee into the device of Linon as the brace of Lee supports the thigh of the user in [0040]. This brace would be important for the device of Linon as Linon has leg linkages (shown in annotated figure 1, with a knee joint and swing linkage labeled). If there was not a brace to support the leg of the user, the leg would then move independently of the leg linkages. This brace would allow for the device of Linon to move with the legs of the user of Linon, which would be beneficial to said user. 
From here, Linon in view of Lee and Johnson does not teach a fork that attaches on each side of the leg brace. Instead, Zoss does teach a leg brace (Part 143 in figure 1B, labeled below in annotated figure 2). As shown in annotated figure 2, the labeled fork is depicted as having an attachment means that would attach to the top end and the bottom end of the labeled leg brace. As such, the attachment fork is taken to attach to each side of the leg brace. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the leg brace and attachment fork of Zoss into the combination of Linon, Lee, and Johnson for the purpose of providing an alternative leg attachment means to couple the person to the device (being an exoskeleton as per [0027] of Zoss) that is known in the art. 
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linon (US PGPub No.: 2019/0015273) in view of Lee (US Pub No.: 2019/0060154) in further view of Zoss (US Pub No.: 2015/0351995) in further view of Dillingham (US Pub No.: 2016/0278949).
Regarding claim 22, Linon in view of Lee and Zoss teach the medical walker of claim 4. However, these references do not teach an instance wherein the pseudo-foot acts as a replacement for a foot of a user. Instead, Dillingham does teach a pseudo-foot that acts as a replacement for a foot of a user (shown in figure 11 as part 120). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the prosthetic foot of Dillingham as incorporating the prosthetic foot of Dillingham (as disclosed in the abstract of Dillingham) into Linon and Zoss allows for the devices of Linon and Zoss to be used by people with residual limbs. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 15, Linon (US PGPub No.: 2019/0015273), Lee (US Pub No.: 2019/0060154), Johnson (US PGPub No.: 2016/0166454), of Fellingham (US PGPub No.: 2016/0331626), Karlovich (US PGPub No.: 2015/0075575), as well as a new reference Maggu (US PGPub No.: 2019/0216674) were seen as being the best possible combination to teach this claim.  However, this combination of references still will not teach an instance wherein the fastener is adjustable by a hydraulic system and the hydraulic system comprises: an electric motor, a hydraulic pump powered by the electric motor; a piston cylinder, wherein the hydraulic pump directs hydraulic fluid to control displacement of the piston cylinder; and a bladder accumulator, wherein the hydraulic pump directs the hydraulic fluid into the bladder accumulator and the bladder accumulator supplies a constant pressure to the piston cylinder and the hydraulic pump. As such, claim 15, when written in independent form incorporating the limitations of claims 14, 12, 11, and 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wroclawsky (US Patent No.: 6,652,427) was considered for part 19 in figure 1 that appears to be a leg brace that wraps around the leg, Moore (US Pub No.: 2019/0282431) was considered for a combination exoskeleton with a brace and a chair apparatus in figure 5A, Hoekelmann (US Pub No.: 2019/0231632) was considered for a locomotion aid with ball castors (disclosed in [0021]) which appear to be analogous to wheels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144.  The examiner can normally be reached on 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AREN PATEL/Examiner, Art Unit 3774  


/YASHITA SHARMA/Primary Examiner, Art Unit 3774